Mr. Justice Wole
delivered the opinion of the Court.
In an unlawful detainer suit the district court found that 'the defendant was the owner of a certain house, but not of the land on which it stood. The court considered from the *65proof that there was a conflict of titles that could not properly be decided in such an unlawful detainer suit. . •
We agree with the appellant that the defendant failed to offer any evidence tending to show the ownership of thé house, but merely that she had lived in it for more than thirty years and made some repairs thereon. -,. .Tinder sections 367 and 368 of the Civil Code anything placed upon the -soil presumptively belongs to the owner-of'the land. The accessory follows the principal. Before a conflict of titles could arise as defined by the jurisprudence, it was necessary for the defendant to present proof tending to show in some degree ownership of the house, not to stress the fact that ordinarily a lot and a house on it belongs to the same person.
We find it unnecessary to consider the. alleged homestead rights of the defendant. ■ ,.
The judgment will be reversed and another rendered ousting the defendant. . .. ■